Order entered March 28, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-12-01428-CV

  ENNIS REGIONAL MEDICAL CENTER AND PETER ANTHONY EVENBLY, R.N.,
                            Appellants

                                              V.

                            BRENDA CRENSHAW, ET AL., Appellees

                        On Appeal from the 160th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-11-07250

                                           ORDER
       The Court GRANTS appellants’ March 25, 2013 unopposed motion for leave to file a

supplemental brief. We ORDER the supplemental brief filed as of the date of this order. See

TEX. R. APP. P. 38.7.

       Appellees may file a responsive supplemental brief, which must be filed no later than

5:00 p.m., April 8, 2013.

                                                     /s/   MARY MURPHY
                                                           PRESIDING JUSTICE